Citation Nr: 0611133	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  03-27 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability evaluation greater than 40 
percent for degenerative disc disease of the lumbar spine.  

2.  Entitlement to a disability evaluation greater than 50 
percent for a small bowel obstruction, status post surgery 
for lysis of adhesions, with colonic inertia and 
gastroesophageal reflux disease and a hiatal hernia.  

3.  Entitlement to a compensable disability evaluation for 
postoperative abdominal scars.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from January 1979 to January 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  


FINDINGS OF FACT

1.  The evidence does not show that the veteran's back 
disorder causes unfavorable ankylosis of the entire 
thoracolumbar spine, incapacitating episodes with a total 
duration of at least 6 weeks during the past 12 months, or a 
pronounced disorder, with persistent symptoms, compatible 
with sciatic neuropathy which characteristic pain and 
demonstrable muscle span, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  

2.  The evidence shows that the small bowel obstruction 
causes symptoms of pain, vomiting, and other symptom 
combinations productive of a severe impairment of health.  

3.  The evidence does not show that the veteran's 
postoperative abdominal scars limit her motion or are painful 
on examination.  
CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 40 
percent for degenerative disc disease of the lumbar spine 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic 
Code (DC) 5327 (2005); 38 C.F.R. § 4.71a, DC 5293 (2002).  

2.  The criteria for a 60 percent disability rating for a 
small bowel obstruction, status post surgery for lysis of 
adhesions, with colonic inertia and gastroesophageal reflux 
disease with a hiatal hernia have been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.114, 
DCs 7301, 7346 (2005).  

3.  The criteria for a compensable disability rating for 
postoperative abdominal scars have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.118, 
DC 7805 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2005).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

During the course of this appeal, VA promulgated new 
regulations for the evaluation of disabilities of the spine, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003)(codified at 38 C.F.R. part 4).  The amendments 
renumber the diagnostic codes and create a general rating 
formula for rating diseases and injuries of the spine.  If a 
law or regulation changes during the course of a claim or an 
appeal, the version more favorable to the veteran will apply, 
to the extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-
2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  Because the amendments discussed above 
have a specified effective date without provision for 
retroactive application, they may not be applied prior to the 
effective date.  As of that effective date, the Board must 
apply whichever version of the rating criteria is more 
favorable to the veteran.  

The RO addressed the previous and amended criteria in the 
August 2003 statement of the case (SOC).  Therefore, the 
Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4. Vet. App. 384, 392-94 (1993).  

Under the previous version of the rating criteria, the RO 
assigned the veteran's degenerative disc disease a 40 percent 
rating under DC 5293, invertebral disc syndrome.  38 U.S.C.A. 
§ 4.71a (2003).  A 40 percent rating is assigned when the 
disability is severe, with recurrent attacks, with 
intermittent relief.  The next highest rating is 60 percent, 
which is assigned when the disability is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of the diseased disc, with little intermittent relief.  

Under the amended version of the rating criteria, the 
veteran's degenerative disc disease would be rated under DC 
5243, invertebral disc syndrome.  38 C.F.R. § 4.71a (2005).  
The General Rating Formula for Diseases and Injuries of the 
Spine provides, in pertinent part, for a 40 percent 
evaluation, unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
when there is unfavorable ankylosis of the entire 
thoracolumbar spine.  

Invertebral disc syndrome may also be rated under the Formula 
for Rating Invertebral Disc Syndrome Based on Incapacitating 
Episodes.  This formula is more favorable to the veteran in 
this case, because she does not have ankylosis.  Under the 
Formula for Rating Invertebral Disc Syndrome Based on 
Incapacitating Episodes, a 40 percent evaluation is warranted 
when incapacitating episodes have a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  The next highest rating, 60 percent, is warranted 
when incapacitating episodes have a total duration of at 
least 6 weeks during the past 12 months.  An incapacitating 
episode is a period of acute signs and symptoms due to 
invertebral disc syndrome that requires bed rest prescribed 
by a doctor.  38 C.F.R. § 4.71a (2005).  There is no evidence 
that the veteran has been prescribed bed rest by a physician.  
Thus, the older criteria are the most favorable to the 
veteran.  

In January 2003, the veteran was treated for her persistent 
lumbar pain with epidural steroid injections.  In December 
2002, the veteran reported to Dr. T. C., a private physician, 
that she could not walk or stand for more than 30 minutes at 
a time.  Dr. T. C. stated that the veteran could walk 
normally without shuffling or ataxia.  Her lumbar range of 
motion was restricted in lateral bending as well as 
extension.  Her flexion was lacking about 20 degrees.  Her 
straight leg rasing was mildly positive on the right side and 
negative on the left side.  The veteran had full strength in 
both lower extremities and sensory examination was intact for 
light touch except some mild decreased appreciation in the 
right lateral thigh area.  Dr. T. C. diagnosed her with 
degenerative disc disease at L4-5 and L5-S1 with associated 
facet arthropathies on both sides, chronic lumbar pain, and 
low-grade right lumbar radiculitis.  In January 2002, Dr. J. 
S., a private physician, stated that the veteran had mild 
disc desiccation and minimal bulging, but no focal 
protrusions.  He also diagnosed her with mild bilateral facet 
hypertrophy, with no foraminal or central stenosis.  

At a June 2003 VA examination, the veteran was shown to have 
pain, stiffness, and muscle spasms.  Prolonged standing and 
sitting caused the pain to worsen.  The examiner stated that 
her condition resulted in her missing two days of work per 
month.  Her posture and gait were normal.  However, the 
veteran complained of radiating pain on movement.  Her range 
of motion in her lumbar spine was limited by pain and lack of 
endurance.  The examiner denied ankylosis, fatigue, weakness, 
and incoordination.  

A January 2002 VA examination denied muscle spasms, weakness, 
or tenderness.  The range of motion in her lumbar spine was 
flexion to 90 degrees with pain at 75, extension to 35 
degrees with pain at 20, right and left lateral at 40 degrees 
each, and right and left rotation at 35 degrees each.  
Straight leg raise was normal.  There was no evidence of 
fatigue, weakness, lack of endurance, or incoordination.  
Neurological examination was within normal limits, with 
normal reflexes and no muscle atrophy.  

Considering the previous rating criteria, the evidence is 
negative for symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
In fact, the January 2002 VA examination stated that her 
neurological examination was within normal limits.  The 
veteran's disability does not meet the criteria for a 60 
percent evaluation under DC 5293.  

Considering the amended criteria, 	the veteran's disability 
does not meet the criteria for a 60 percent disability 
evaluation based upon "incapacitating episodes" because 
there is no evidence of record that the veteran suffered from 
incapacitating episodes.  In fact, at the June 2003 VA 
examination, the veteran specifically denied incapacitating 
episodes.  Thus, the veteran does not meet the criteria for a 
60 percent evaluation, which requires 6 weeks of 
incapacitating episodes in the past 12 months.  The medical 
evidence, as a whole, provides evidence against this claim.  

Considering the evidence of record, the Board finds that the 
overall disability picture does not more nearly approximate 
the criteria for a 60 percent evaluation under DC 5243 or DC 
5293.  38 C.F.R. § 4.7.  In conclusion, the Board finds that 
the preponderance of the evidence is against a disability 
rating greater than 40 percent for degenerative disc disease 
of the lumbar spine.  

With regards to the veteran's claim for a small bowel 
obstruction following surgery for lysis of adhesions with 
colonic inertia, gastroesophageal reflux disease, and hiatal 
hernia, her disability is currently evaluated as 50 percent 
disabling.  She is currently assigned a 50 percent rating by 
analogy under DC 7346-7301, hiatal hernia and adhesions of 
the peritoneum.  38 C.F.R. § 4.114.  

According to 38 C.F.R. § 4.114, ratings under DCs 7301 to 
7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, 
will not be combined with each other.  A single evaluation 
will be assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to a higher 
evaluation when the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.113.  Therefore, the 
Board must choose which DC is the most appropriate code to 
evaluate her condition. 

Under DC 7346, a 30 percent rating is warranted for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgiation, accompanied by substernal, arm, or 
shoulder pain, productive of considerable impairment of 
health.  A 60 percent rating is warranted for symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia, or other symptom combinations 
productive of severe impairment of health.  

Under DC 7301, a 50 percent rating is the highest schedular 
evaluation available, and is warranted when adhesions are 
severe, with definite partial obstruction shown by x-ray, 
with frequent and prolonged episodes of severe colic 
distension, nausea, or vomiting, following severe 
peritonitis, ruptured appendix, perforated ulcer, or 
operation with drainage.  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.  

A June 2003 VA examination states that the veteran's 
digestive disability prevents her from vacuuming, climbing 
stairs, shopping, gardening, and mowing her lawn.  A June 
2003 examination from a private practitioner states that she 
takes Prilosec without definite improvement.  She has chronic 
suprapubic pain, incidents of vomiting and nausea, bloating, 
and chronic constipation.  The examiner noted that her 
digestive disability caused her to miss work.  

At her May 2003 Decision Review Officer (DRO) hearing, the 
veteran testified that she vomits approximately once a week, 
suffers from chronic heartburn, and only eats at night, when 
her heartburn is the least severe.  She testified that in 
order to have any bowel movement at all, she must drink 
GoLYTELY, a lavage intended for bowel cleansing prior to 
colonoscopies and barium enema x-ray examinations, which 
causes her to have diarrhea.  She testified that diarrhea is 
the only kind of bowel movement she can have.  The veteran 
stated that she must drink at least a quart of GoLYTELY three 
times a day, otherwise she will not have a bowel movement.  
Consuming so much liquid leads her to always feel 
uncomfortably full.  She testified that her inability to eat 
solid food had a negative impact on her social life and 
caused her to gain weight.  She stated that at work, she must 
leave meetings in order to have diarrhea and that she stays 
home if her constipation is severe.  It is hard for her to go 
on business trips because she can't take enough GoLYTELY 
while travelling.  

While the medical evidence does not show that the veteran has 
hematemesis, melena with mild anemia, or material weight 
loss, the evidence does show that she has other symptom 
combinations productive of severe impairment of health.  The 
veteran's bowels do not move food on their own.  She must 
rely on a lavage to cause diarrhea; this is the only form of 
bowel movement she can have.  Medical records show that 
without GoLYTELY, she can go weeks without having a bowel 
movement.  She stated in a February 2003 letter that GoLYTELY 
is unpredictable, and she cannot control when she will have 
diarrhea, which poses problems for her at work.  

Medical records from May and November 2001 confirm that the 
veteran is unable to have a bowel movement without drinking 
GoLYTELY.  Medical records show that the veteran has been 
continuously prescribed with GoLYTELY since 1999 and further 
indicate that she will have to take it for the rest of her 
life, otherwise she will not have bowel movements.  Her 
inability to eat normally impacts her self-esteem and social 
life and her health is affected by her mostly liquid diet and 
constant diarrhea.  

Based on the above, the Board finds that the veteran has 
chronic pain and frequent episodes of vomiting, and that the 
symptom combination of lifelong chronic constipation and 
unpredictable diarrhea with dependence on a lavage severely 
impairs her health.  Thus, the Board finds that the 
preponderance of the evidence is in favor of a 60 percent 
disability rating for a small bowel obstruction following 
surgery for lysis of adhesions with colonic inertia, 
gastroesophageal reflux disease and hiatal hernia.  A 60 
percent rating is the highest available schedular rating 
under DC 7346.  The Board finds no other DC that provides a 
basis for a rating higher than 60 percent.

With regards to the veteran's claim for a compensable rating 
for postoperative abdominal scarring, her disability is 
currently assigned a noncompensable rating under DC 7805, 
scars, other.  38 C.F.R. § 4.118.  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2005), including, effective August 30, 2002, the 
rating criteria for evaluating skin disorders, such as the 
veteran's postoperative abdominal scars.  See 67 Fed. Reg. 
49,590-49,599 (July 31, 2002).  The veteran filed her claim 
on February 1, 1999, and the effective date of her rating for 
postoperative abdominal scars is the date of the claim.  
Therefore, the Board will evaluate the veteran's claims under 
both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations.  In a recent 
opinion, however, the VA's Office of General Counsel 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for periods from and after the 
effective date of the regulatory change.  The Board can apply 
only the prior regulation to rate the veteran's disabilities 
for periods preceding the effective date of the regulatory 
change.  See VAOPGCPREC 3-00 (Apr. 10, 2000).  

The Board notes that the RO addressed the previous and 
amended criteria in the August 2003 DRO decision.  Therefore, 
the Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4. Vet. App. 384, 392-94 (1993).  

The old and new criteria for DC 7805 are identical.  DC 7805 
instructs the rater to rate scars based upon limitation of 
motion of the affected part of the body.  At a June 2003 VA 
exam, the examiner reported that there is no functional 
impairment from the veteran's abdominal scars and denied that 
they caused her any limitation of motion.  Thus, the veteran 
does not meet the criteria for a compensable evaluation for 
limitation motion under DC 7805.  

The veteran reported that her abdominal scars are tender.  
However, she is not entitled to a compensable disability 
rating under DC 7804, superficial scars that are painful on 
examination.  According to the June 2003 VA examination, the 
veteran has two scars: one 15 cm. by 0.2 cm. scar on her 
lower abdomen (from a cesarean section) and one scar located 
in the midline of her abdomen that is 6 cm. by 0.2 cm.  The 
veteran reported at the examination that the scars and the 
area around them were painful.  The examiner stated there was 
no tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, Keloid formation, hypo- or 
hyperpigmentation, or abnormal texture upon examination.

A January 2002 VA examination states that there the veteran 
had some right lower quadrant diffuse tenderness with 
nonspecificity at the examination.  The examiner did not 
attribute the tenderness to the veteran's scars.  

The Board finds that these examinations are entitled to great 
probative weight and provide evidence against this claim.  

At her May 2003 DRO hearing, the veteran testified that her 
scar bothers her so much that she cannot wear clothing that 
fits tight around her waist.  She wears slacks with an 
elastic waistband.  She also reported that the scar is 
tender, but denied that it was painful.  She also stated that 
when she becomes bloated, she feels the scar tissue pulling.  
However, considering all of the evidence discussed above, the 
Board finds that the preponderance of the evidence is against 
a compensable disability rating for postoperative abdominal 
scars because the June 2003 VA examiner specifically denied 
that the scars were painful, and the January 2002 VA examiner 
did not attribute the veteran's right lower quadrant pain to 
her scars.  The veteran herself testified that the scars were 
tender, but not painful.  There is no other competent medical 
evidence of record that described the veteran's scars as 
painful on examination.  The appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in July 2001, as well as information provided in the 
August 2003 SOC and September 2003 supplemental statement of 
the case (SSOC), the RO advised the veteran of the evidence 
needed to substantiate her claim and explained what evidence 
VA was obligated to obtain or to assist the her in obtaining 
and what information or evidence the veteran was responsible 
for providing.  In addition, the August 2003 SOC and 
September 2003 SSOC include the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  Thus, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued the VCAA notice in July 
2001, prior to the adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The RO 
did not specifically ask the veteran to provide any evidence 
in her possession that pertains to the claims.  Id. at 120-
21.  

However, the Board is satisfied that the July 2001 VCAA 
notice and the August 2003 SOC and September 2003 SSOC 
otherwise fully notified the veteran of the need to give VA 
any evidence pertaining to her claims, such that there is no 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

The Board is aware of the recent decision in Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506) regarding notice requirements.  Based 
on a review of this decision, the Board finds no basis to 
remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant her claims.  

Moreover, neither the veteran nor her representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial). 

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  


ORDER

A disability evaluation greater than 40 percent for 
degenerative disc disease of the lumbar spine is denied.

A 60 percent evaluation is granted for a small bowel 
obstruction following surgery for lysis of adhesions with 
colonic inertia, gastroesophageal reflux disease and hiatal 
hernia.  

A compensable rating for postoperative abdominal scars is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


